Citation Nr: 0706347	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  95-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to compensable evaluations for the 
residuals of frostbite of the right and left feet prior to 
April 9, 2002, and evaluations in excess of 10 percent for 
the residuals of frostbite of the right and left feet after 
April 9, 2002, were previously remanded for additional 
development and have not been returned for final appellate 
review.)


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and K.L.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 29, 
2006, which vacated, in pertinent part, a June 2003 Board 
decision and remanded the case for additional development.  
The issue initially arose from an April 2001 rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2006 decision the Court found that the Board 
erred by narrowly interpreting and applying the requirement 
of "credible supporting evidence" of an in-service stressor 
to mean that anyone submitting a statement in support of the 
claim must have personally witnessed the stressor.  It was 
noted that the record demonstrated T.E.W. was in a position 
of having specialized knowledge of the event claimed as a 
stressor because he was present in the Tactical Operations 
Center where notice of the explosion was reported.  The case 
was remanded to allow the Board to apply the relevant law and 
to make a determination whether the specialized knowledge of 
T.E.W. is credible evidence of the veteran's alleged stressor 
to support his claim.  The Board's determinations as to the 
veteran's other claimed stressor events were undisturbed by 
the Court.

The pertinent matter remaining in dispute involves the 
veteran's claim that he has PTSD as a result of an artillery 
explosion which threw him into a snow bank where he lay 
unconscious for several hours causing severe frostbite of the 
feet.  According to the veteran, he was rendered unconscious 
and later woke up in a military hospital where he spent 
approximately one week recovering from his injuries.  In 
correspondence dated April 2001 T.E.W. stated that the 
veteran had been "medievaced" after an incident in the 
field and that he had observed him in his room, laid up, with 
his feet elevated.  In correspondence dated in September 2002 
T.E.W. noted that "[a]s a result of an explosion his feet 
were swollen and he was in great pain so he couldn't be 
moved."  He also noted that while he was not on the gun line 
at the time of the explosion he was notified of it because he 
worked in the Tactical Operations Center.  Service records 
were submitted demonstrating T.E.W. had active service 
including over 19 years as a Tacfire Operations Specialist.

The veteran's service medical records show that on January 
26, 1983, he was ambulatory upon arrival to the emergency 
room with complaints of frostbite to the feet after having 
been outside for five straight days.  There were no other 
reported complaints or symptoms and no reports of his having 
been involved in an explosion or having been unconscious for 
any period of time.  The examiner's assessment was cold feet 
and the treatment plan was 24 hours of bed rest.  A January 
27, 1983, report noted the veteran had been placed on 24 
hours to quarters, but that he complained he had gotten no 
relief.  He stated his feet felt cold and hurt to the touch, 
but he reported no other symptoms.  A diagnosis of first 
degree frostbite was provided.  A January 28, 1983, health 
clinic report indicated the veteran came in at 2:00 AM with 
complaints that he could not sleep because of pain.  The 
diagnosis was status post first degree frostbite.  A January 
31, 1983, report noted the veteran had been previously seen 
and given 24 hours to quarters on both occasions.  The 
examiner indicated his frostbite was improving.  Records are 
negative for any complaints or treatment related to injuries 
incurred as a result of an artillery explosion.

In correspondence dated in February 2001 the United States 
Armed Services Center for Research of Unit Records indicated 
that the U.S. Army Safety Center and Army Criminal 
Investigation Command had no records concerning the artillery 
accident described by the veteran and that the U.S. Army 
Freedom of Information Act Office and Army Military History 
Institute had no records for the 2nd Battalion, 83rd Field 
Artillery (the veteran's reported unit) for 1982 or 1983.  

The Board finds, based upon the available evidence, that the 
statements of the veteran and T.E.W. are sufficient to verify 
only that the veteran was in the near vicinity of an 
artillery range explosion and that he subsequently received 
treatment for injuries to the feet.  There is no present 
evidence to dispute the statement of T.E.W. indicating he was 
in a position to have obtained specialized knowledge of the 
dynamics of an artillery explosion.  T.E.W. admits to not 
being in a position to visually observe that the veteran was 
on the gun line.  He states that he did subsequently witness 
the veteran in his room because of injuries to his feet.  
T.E.W. is not competent, however, to provide an opinion as to 
a causal medical relationship between the claimed explosion 
and any injuries to the veteran's feet.  

Although the Court noted the statement of T.E.W. indicated he 
had personally observed the veteran in the "hospital," the 
correspondence of record states only that he observed him in 
his "room" where his meals were brought to him.  In light 
of the service medical evidence showing the veteran was 
treated with bed rest in his quarters the Board finds these 
statements cannot be accepted as verification of the 
veteran's claim that he had a period of in-patient hospital 
treatment as a result of any more severe injuries.  While the 
medical evidence of record includes opinions relating PTSD to 
claimed stressor events in service, these opinions do not 
indicate that the stressor as presently verified is 
sufficient to support the diagnosis of PTSD.  As the 
veteran's claimed stressor has been partially verified, 
additional development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in March and 
April 2001.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, the Board finds appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  In Pentecost, the veteran 
submitted unit records and unit records placing his unit at 
the site of the rocket attacks, while in, Suozzi, the veteran 
submitted radio logs of transcripts describing the stressful 
events involving his unit.  No such documentation has been 
submitted in this case.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  The AMC/RO should prepare a request 
for stressor corroboration to be sent to 
U. S. Army and Joint Services Records 
Research Center (JSRRC) via their mailing 
address or through the PIES/Defense 
Personnel Records Imaging System (DPRIS) 
interface; and to the National Archives 
and Records Administration (NARA).  The 
request is to include the veteran's full 
name and Social Security number (SSN); a 
description of the stressful event - 
when, during a firing mission, a round of 
ammunition exploded in a tube, knocking 
the veteran into a snow bank, rendering 
him unconscious "for several hours" 
during a field exercise in Grafonver, 
Germany in beginning January 21, 1983, 
when the veteran was assigned to the 83rd 
FA BN.  Any information received, 
including negative responses are to be 
associated with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has PTSD 
(under DSM-IV criteria) related to a 
verified event in service.  The 
psychiatrist or psychologist conducting 
the examination should be informed that 
the veteran's claim as to having been in 
the near vicinity of an artillery range 
explosion and subsequently receiving 
treatment for cold injury to the feet has 
been verified.  While the examiner may 
wish to elicit additional information as 
to the veteran's physical proximity to 
the verified artillery explosion, any 
conclusions as to this matter should be 
reconciled with the apparent lack of any 
service medical evidence of this event or 
any objective medical findings.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


